Appeal Reinstated; Order filed April 19, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-00934-CR
                                     ____________

               EX PARTE BRENT WAYNE JUSTICE, Appellant


                     On Appeal from the 176th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1385768

                                       ORDER

      This is an appeal from the denial of an application for writ of habeas corpus.
Appellant is not represented by counsel. No brief has been filed. It is a well-
established principle of federal and state law that no constitutional right to counsel
exists on a writ of habeas corpus. Ex parte Graves, 70 S.W.3d 103, 110 (Tex. Crim.
App. 2002). On February 5, 2016, this appeal was abated. The appeal is reinstated
and the court issues the following order:

      Pursuant to Texas Rule of Appellate Procedure 31.1, we ORDER appellant to
file a brief in this appeal on or before May 4, 2016. If appellant fails to file his brief
as ordered, we will decide this appeal upon the record before the Court. See Lott v.
State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (affirming conviction on record
alone where appellant failed to file a pro se brief after being properly admonished);
Coleman v. State, 774 S.W.2d 736, 738–39 (Tex. App.—Houston [14th Dist.] 1989,
no pet.) (holding that former rule 74(l)(2) (now Rule 38.8(b)) permitted an appeal to
be considered without briefs “as justice may require” when a pro se appellant has
not complied with the rules of appellate procedure).



                                  PER CURIAM